Citation Nr: 1518195	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-25 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include residuals of left knee meniscectomy and anterior cruciate ligament (ACL) repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned in a January 2015 video conference Board hearing, the transcript of which is included in the record.

Additional evidence was received in regard to the claim for service connection for a left knee disorder after the January 2014 Supplemental Statement of the Case, with a waiver of initial RO consideration.  Accordingly, the Board may proceed with adjudication of the claim.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  In January 2015, prior to the promulgation of a decision in the appeal for service connection for a right knee disorder, the Veteran requested that the appeal be withdrawn. 
2.  Symptoms of the Veteran's left knee disorder, which includes a diagnosis of arthritis, have been continuous since service separation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disorder are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for Right Knee Disorder

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the January 2015 Board hearing, the Veteran withdrew the appeal regarding the issue of service connection for a right knee disorder; therefore, there remain no questions of fact or law for appellate consideration regarding that issue. Accordingly, the Board does not have jurisdiction to review the appeal regarding the claim for service connection for a right knee disorder, and it is dismissed.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Inasmuch as this Board decision constitutes a full grant of the claim for service connection for a left knee disorder, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's left knee disorder includes a diagnosis of arthritis, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to his claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Knee Disorder

During the January 2015 Board hearing, and in various written statements, the Veteran has reported that he injured his left knee during service.  Specifically, he has stated that he was playing volleyball and landed awkwardly on the knee, resulting in medical treatment, including ice and the use of crutches.

Initially, the Board finds that the Veteran has a current left knee disability, diagnosed as arthritis and residuals of a meniscectomy and ACL repair.  See August 2012 VA examination (diagnosing arthritis); see also private treatment records from Dr. Fong (showing surgery to repair left knee meniscus and ACL ligament).  

Next, the Board finds that the Veteran sustained a left knee injury in service.  In a November 1975 service treatment record, it was noted that the Veteran had hurt his left knee the previous night in a volleyball tournament.  The Veteran complained of pain to the right lateral part of the left knee.  A physical examination revealed edema in the left knee and pain on pressure to the lateral part of the knee.  There was also pain on flexion and extension.  The impression at the time was a muscle strain of the left knee.  It does not appear that an x-ray of the left knee was conducted at that time.     

After review of all the evidence of record, both lay and medical, the Board finds that the evidence weighs against a finding that the Veteran experienced chronic left knee disorder symptoms in service.  The evidence tending to weigh against the Veteran's claim regarding chronic symptoms includes an absence of any further complaints, findings, or diagnoses of a left knee disorder during service (except for the November 1975 treatment record).  Further, the January 1979 service separation examination report showed that a clinical evaluation of the Veteran's lower extremities was normal.

That notwithstanding, the Board finds that the evidence is in equipoise on the question of whether the Veteran had continuous symptoms of a left knee disorder since service separation.  See 38 C.F.R. § 3.303(b) (if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection).  The favorable evidence of record that tends to show continuous left knee symptoms since service includes lay statements from the Veteran and his family, post-service private treatment records, and, in part, the August 2012 VA examination report.

For example, during the January 2015 Board hearing, and in a written statement dated in January 2015, the Veteran stated that he injured his left knee in 1975 and continued to experience pain thereafter.  The Veteran noted in his written January 2015 statement that "finances kept me from seeking treatment at a young age."  He noted that he had to support his family, and it was not until he lost stability in the left knee, that he sought treatment.  

Private treatment records from Dr. Fong, the Veteran's private physician, reveal that the Veteran first sought treatment for the left knee in 2001.  During a July 2001 clinic note, the Veteran reported that he injured his knee in 1975 and was on crutches for one month.  In 1982, the Veteran reported hurting his right knee.  Since then, (i.e., 1975 and 1982), the Veteran reported having had slowly worsening bilateral knee problems, including difficulty walking up stairs and difficulty with lateral movements or twisting of the knees.  The Veteran stated that, when moving the wrong way, he would experience sharp pain, which would gradually resolve.  He also reported that his knees would give out on him.  The Veteran underwent an MRI, and Dr. Fong noted that the result showed a complete ACL ligament tear of the left knee with a questionable tear of the posterior horn of the medial meniscus.  There was also some degeneration of the posterior horn of the lateral meniscus.  The Veteran underwent left knee ACL reconstruction surgery and meniscectomy in July 2002.

The evidence also include an August 2012 VA examination report where the Veteran again reported injuring his left knee in service in 1975.  He stated that he continued to have problems with the left knee after the injury and finally had surgery in 2001.  The VA examiner diagnosed the Veteran with left knee residuals of meniscectomy and ACL repair.  X-ray results also showed degenerative or traumatic arthritis in both knees.  The examiner then opined that the Veteran's left knee disorder was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that he Veteran was treated in 1975 and was found to have a knee muscle strain.  At service separation, the Veteran's knee was normal.  Further, the Veteran was first treated for a knee problem in 2001, more than 20 years after service separation.

The Board finds the August 2012 VA medical opinion to be of little probative value.  Although the examiner addressed service treatment records and post-service treatment records, it does not appear that he considered the Veteran's statement of continuous left knee symptoms since service separation.  This is specifically relevant since private treatment records document the Veteran's complaints of knee pain since 1975.  Accordingly, the Board finds that the August 2012 VA medical opinion to be of reduced probative value.

The evidence also includes statements from the Veteran's wife and daughter, dated in November 2012 and March 2015, respectively.  The Veteran's wife reported that after the Veteran returned home from service, he complained of knee pain and had a limp.  The Veteran's wife stated that he had told her that he injured his knee playing volleyball.  According to the Veteran's wife, the Veteran has continued to experience knee problems since service.  She also stated that the Veteran did not want to have surgery for fear that it would cause more problems.  The Veteran's daughter also reported that the Veteran had issues with his knee since she could remember.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's statements made during the appeal period regarding continuous symptoms of left knee pain since service are credible as they are consistent with other evidence of record.  Further, despite not seeking treatment for the left knee disorder for approximately 20 years after service separation, the Veteran has offered at least some explanation for not seeking treatment for the left knee for the several years following service separation.  Based on this evidence, the Board will resolve reasonable doubt in the Veteran's favor to find that symptoms of a left knee disorder were continuous since service separation.  Accordingly, the criteria for presumptive service connection for a left knee disorder under 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is dismissed.

Service connection for residuals of left knee meniscectomy and anterior cruciate ligament repair, to include arthritis, is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


